Citation Nr: 1231572	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  06-25 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.	Whether new and material evidence has been received sufficient reopen a claim of entitlement to service connection for a left foot disability, to include as secondary to a service-connected lumbar spine disability.

2.	Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a left knee disability, to include as secondary to a service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1973 to January 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  This rating decision found that new and material evidence had not been submitted sufficient to reopen the Veteran's claims of entitlement to service connection for left foot and left knee disabilities.  The Board observes that the Veteran's left knee disability has been referred to as a "left leg" disability by the RO.  See e.g., January 2007 statement of the case.  However, a February 2005 Report of Contact with the Veteran clarified that when he stated "left leg" he was referring to his left knee and not another condition of the left leg.  As such, the issues are properly characterized on the cover page of this decision.

The Veteran's March 2007 VA Form 9 included a request for a hearing.  However, in October 2008, the Veteran withdrew that hearing request.  Therefore, Board adjudication of the current appeal may go forward without a hearing.  See 38 C.F.R. §§ 20.703, 20.704 (2011).

This claim was originally denied in a March 2005 rating decision which the Veteran did not appeal.  Consequently, the decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).  However, at the time of the prior rating decision, the RO did not have all of the Veteran's service treatment records.  This was evidenced by the fact that the Veteran submitted additional service treatment records in October 2006.  The Board notes that if relevant service records are obtained then the claim will be reviewed de novo and treated as one for service connection rather than a petition to reopen a previously denied claim.  See 38 C.F.R. § 3.156(c) (2011).  However, after reviewing the records submitted by the Veteran, the Board finds there is no relevant information pertaining to left foot or left knee disabilities.  The records submitted only show the Veteran was treated in service on numerous occasions with complaints of back pain.  As such, the evidence does not trigger  de novo review of the claim. 
The case was brought before the Board in December 2009, at which time the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran.  The case was again before the Board in March 2011 when the claims were again remanded for additional development, to include obtaining the most recent VA treatment records.  The Veteran's most recent VA treatment records were obtained and associated with the claims file.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


FINDINGS OF FACT

1.	A March 2005 rating decision denied the Veteran's claims of service connection for left foot and left knee disabilities.  He was notified of his appellate rights and did not appeal.

2.	Evidence received since the March 2005 rating decision is cumulative of the evidence of record at the time of the March 2005 RO denial and does not relate to an unestablished fact necessary to substantiate the claims of service connection for a left foot or left knee disability nor does it raise a reasonable possibility of substantiating the Veteran's claims of service connection.


CONCLUSIONS OF LAW

1.	The March 2005 rating decision which denied the Veteran's claims of service connection for left foot and left knee disabilities is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.	New and material evidence has not been submitted for the claims of entitlement to service connection for a left foot or left knee disability and the claims are not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in March 2006, July 2006, and December 2009.  The March 2006 letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The July 2006 letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the adjudication of petitions to reopen service connection claims, the appellant be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.  This notice was provided in the December 2009 letter.  

While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim in the May 2006 rating decision, the Board finds that providing him with adequate notice in the July 2006 letter followed by a readjudication of the claim in the January 2007 statement of the case and the May 2008, January 2011, and April 2012 supplemental statements of the case 'cures' any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Additionally, the Board finds that even if the above letters failed to provide the Veteran with adequate 38 U.S.C.A. § 5103(a) notice, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, statement of the case, and supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the Board finds that there can be no prejudice to the Veteran due to a lack of adequate 38 U.S.C.A. § 5103(a) notice where, as here, none has been specifically alleged.  Id.

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

A VA examination was not provided in conjunction with the Veteran's claims.  Under the VCAA, however, VA's statutory duty to assist a claimant in the development of a previously finally denied claim does not attach until the claim has been reopened based on the submission of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  As explained below, the appellant has not submitted new and material evidence and therefore a new VA examination with medical opinion was not required.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

New and Material

Previously denied claims may be reopened with the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1105.  38 C.F.R. § 3.156(a) defines "new and material evidence."  "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  The Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is 'low.'  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection, generally there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Service connection may also be granted for a chronic disease, including arthritis, when it is manifested to a compensable degree within one year of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The Veteran brought a prior claim of service connection for left foot and left knee disabilities in June 2004.  The claims were denied in a March 2005 RO decision, of which the Veteran was notified in the same month.  The Veteran did not appeal this decision and the March 2005 RO decision is final.  38 U.S.C.A. §§ 7103, 7105.  The appellant filed his petition to reopen his claim in February 2006.

At the time of the March 2005 denial, the evidence of record included service treatment records, VA and private treatment records, and the Veteran's personal statements.  The RO determined there was no evidence to show the Veteran was suffering from a left foot disability, to include one related to service or his service-connected lumbar spine disability.  The RO also determined there was no evidence to show the Veteran's left knee disability was related to service or his service-connected lumbar spine disability.  See March 2005 rating decision.  

Analysis

In support of his petition to reopen his claim, the Veteran argues that he suffers from left foot and left knee disabilities that are related to service or to his service-connected lumbar spine disability.  

The Veteran has submitted evidence including VA treatment records and personal statements in an attempt to reopen his claim.  As discussed below, reopening is not warranted on the basis of this evidence.

The VA records submitted since March 2005 generally indicate that the Veteran has complained that his left foot pain and left knee disability are attributable to his back disability.  See e.g., July 2006 Board hearing transcript and November 2007 VA treatment record (left foot pain stems from radiating pain originating in the back).  These statements do not constitute new and material evidence as they are largely cumulative of evidence previously considered in which the Veteran asserted that these disabilities are related to his service-connected back disability.

Newly submitted evidence also includes a January 2009 VA treatment record in which the Veteran claimed he had injured his left foot a month earlier when he was walking barefoot to take out the trash.  This evidence while new does not raise a reasonable possibility of substantiating the claim as it suggests that the left foot disability is of post-service origin. 

With regard to his left knee, the records also indicate that the Veteran underwent a left knee total arthroplasty in October 2007.  At his November 2007 VA spinal examination the Veteran again reported that his lumbar spine disability caused pain which radiated to both his legs.  There was no diagnosis given for this pain.  In an August 2010 VA treatment record the Veteran was seen for follow up on his knee replacement from 2007.  He was reported to be doing well with good range of motion and stability.  

The VA treatment records indicate the severity of the Veteran's current left knee disability and show that he was treated with left foot pain.  They are new, in that they show the extent of the Veteran's disabilities and were not previously considered.  However, they are not material because they still do not show that any left foot disability or left knee disability is related to service, or was caused or aggravated by his service-connected lumbar spine disability.  The Board also notes there is no evidence that the Veteran's suffered from arthritis which manifested within one year of separation from service.  

The Board acknowledges that the Veteran believes he suffers from left foot and left knee disabilities which warrant service connection.  See e.g., March 2007 VA Form 9.  However, with regard to the Veteran's statements, in Moray v. Brown, 5 Vet. App. 211, 213 (1993), the Court opined that lay assertions of medical causation cannot serve as the predicate to reopen a claim under 38 U.S.C.A. § 5108 ; see also Untalan v. Nicholson, 20 Vet. App. 467 (2006) (presentation of new arguments based on evidence already of record at the time of the previous decision does not constitute the presentation of new evidence under 38 U.S.C. § 5108).  Although the Veteran is generally considered competent to report his observations and symptoms, as a lay person, he is not competent to opine as to the cause of his claimed disability, particularly given the complexity of the condition at issue here.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Because these lay statements regarding medical causation are beyond his competency, they do not constitute new and material evidence to warrant reopening, consistent with the aforementioned Court decisions. 

The Board finds that new and material evidence has not been received to establish a nexus between service, or a service-connected disability, and the Veteran's alleged left foot disability and left knee disability.  As such, the Board finds that the preponderance of the evidence is against the Veteran's petitions to reopen the claims of entitlement to service connection for left foot and left knee disabilities.  See 38 C.F.R. § 3.156(a).  Consequently, the benefit-of-the-doubt rule does not apply, and the petitions must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The petition to reopen the claim of service connection for a left foot disability is denied.

The petition to reopen the claim of service connection for a left knee disability is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


